Walker, J.
When this case was called, counsel admitted that it is controlled by the case of Chapman vs. Woodruff, 34 Ga. Rep. 91. This case was not published when the decision *584now complained of was made. In that case, this Court decided that a certiorari may issue irpon petition to the Superior Court, as provided in section 3960 of the Gode, to correct an error committed by the- Justices of the Inferior Court presiding on the trial of a habeas corpus case. In this case the Judge dismissed the c&rtiorari, because sued out under the provision of this section, and not under section 3958.
Judgment reversed.